Citation Nr: 0638338	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  98-14 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the veteran's claims of 
entitlement to an increased (compensable) evaluation for 
glomerulonephritis and to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).  
The RO also determined that, with no new and material 
evidence having been submitted, the veteran's previously 
denied service connection claims for the residuals of 
pneumonia and for a bilateral knee condition would not be 
reopened.  The veteran perfected a timely appeal in September 
1998 on his claim for an increased (compensable) evaluation 
for glomerulonephritis, his service connection claim for a 
nervous condition, to include PTSD, and his request to reopen 
a previously denied service connection claim for a bilateral 
knee condition, and disagreed with the denial of his request 
to reopen a previously denied service connection claim for 
the residuals of pneumonia.  He requested an RO hearing.  The 
veteran subsequently withdrew his RO hearing request in 
September 1999.

In an October 2003 decision, the Board reopened the veteran's 
previously denied service connection claim for a bilateral 
knee condition and remanded it to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  The Board also remanded the veteran's claim for 
an increased (compensable) evaluation for glomerulonephritis 
and his service connection claim for a nervous condition, to 
include PTSD.  

In an April 2005 decision, the Board denied the veteran's 
service connection claims for a nervous condition, to include 
PTSD (which it characterized as a psychiatric disorder, to 
include PTSD), and for a right knee disability, to include 
arthritis of the right knee.  The Board remanded the 
veteran's service connection claim for a left knee 
disability, his claim for an increased (compensable) 
evaluation for glomerulonephritis, and his request to reopen 
a previously denied service connection claim for the 
residuals of pneumonia to the RO/AMC.  The veteran did not 
further appeal the Board's denial of his service connection 
claims for a psychiatric disorder, to include PTSD, and for a 
right knee disability; these issues are no longer in 
appellate status.  38 C.F.R. § 20.1100 (2006).

Pursuant to the Board's April 2005 remand, the RO issued a 
statement of the case in August 2005 to the veteran and his 
service representative on his request to reopen a previously 
denied claim for service connection for the residuals of 
pneumonia.  The veteran did not perfect a timely appeal on 
this claim; it is no longer in appellate status.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Thus, the Board finds an 
application to reopen a claim for service connection for 
residuals of pneumonia is not currently in appellate status. 

In a June 2006 decision, the Board denied the veteran's 
service connection claim for a left knee disability and 
remanded his claim for an increased (compensable) evaluation 
for glomerulonephritis to the RO/AMC.  The veteran did not 
further appeal the Board's denial of his service connection 
claim for a left knee disability; this issue is no longer in 
appellate status.  38 C.F.R. § 20.1100 (2006).

Finally, the Board notes that this claim has been afforded 
special handling by the RO as if the veteran had filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Veterans Court).  However, there is no evidence that 
the veteran has appealed to the Veterans Court.  As such, the 
claims file should receive routine handling when it returns 
to the RO.


FINDING OF FACT

The veteran has no current symptoms or functional impairment 
due to glomerulonephritis.






CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
glomerulonephritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.104, 4.115, 4.115a, 4.115b, 
Diagnostic Codes 7101, 7502 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO could not have complied with 
Pelegrini II by furnishing VCAA notice to the veteran prior 
to the initial denial of his claim for an increased 
(compensable) evaluation for glomerulonephritis in May 1998 
because that decision was issued prior to the enactment of 
the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In this case, VA could 
not have provided VCAA notice to the veteran prior to the 
initial unfavorable AOJ decision in May 1998 because that 
decision was issued prior to the enactment of the VCAA.  
Written notice subsequently provided in April 2003 and May 
2004 fulfills the provisions of 38 U.S.C.A. § 5103(a).  Even 
assuming some defect in the initial notice, the Board notes 
that the veteran's claim for an increased (compensable) 
evaluation for glomerulonephritis was readjudicated in 
supplemental statements of the case issued in November 2004, 
October 2005, and August 2006, after all of the VCAA notice 
was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  With respect to the Dingess requirements, as the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has obtained private 
treatment records identified by the veteran.  The evidence 
also includes VA medical records, including VA examination 
reports.  The veteran was provided with a comprehensive VA 
examination in September 2005, which provided findings 
adequate for rating purposes.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The report of this examination 
contains sufficient information to decide the issue on 
appeal.  Massey v. Brown, 7 Vet. App. 204 (1994).  Under 
these circumstances, there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

On VA genitourinary examination in April 1998, the veteran 
complained of weight changes which he related to chronic 
depression and also complained of nocturia due to increased 
fluid intake.  The VA examiner stated that he had reviewed 
the veteran's claims file.  The veteran reported no evidence 
of incontinence, no difficulty with erectile dysfunction, no 
history of urinary tract infections, no episodes of acute 
nephritis, no renal colic or bladder stones, no 
hospitalizations in the previous year for any urinary tract 
disease, no evidence of malignancy, no treatment with bladder 
catheterization, no history of dilatation, no drainage 
procedures, and no urinary diet limitations.  The diagnosis 
was a history of service-connected genitourinary disease 
without evidence of current exacerbation.

On VA outpatient treatment in March 2005, the veteran's blood 
pressure was 159/79.  His resting pulse rate was 142/80.  His 
creatinine level was 1.0 and his blood urea nitrogen (BUN) 
level was 16.  Physical examination showed no edema.  The 
impressions included hypertension.

On VA outpatient treatment in June 10, 2005, it was noted 
that the veteran had recently been diagnosed with benign 
hypertension.  He stated that his blood pressure was not 
usually over 140 when he checked it at home.  The veteran's 
blood pressure on examination was 152/87.  His creatinine and 
BUN levels were unchanged from March 2005.  Physical 
examination also was unchanged from March 2005.  The 
impressions included hypertension that was under good 
control.  

On follow-up VA outpatient treatment on June 28, 2005, it was 
noted that the veteran's hypertension was benign and he had 
no complaints of chest pain.  The veteran's blood pressure 
was 137/86.  The veteran's creatinine level was 0.9 and his 
BUN level was 26.  The impressions included benign 
hypertension that was stable on current medications and 
nephritis that was "now in control."

On VA outpatient treatment in August 2005, the veteran stated 
that he checked his blood pressure at home and "it usually 
runs 120-130/70-80's."  He had stopped taking his prescribed 
blood pressure medication "because it was causing muscle 
cramping."  The veteran's blood pressure was 133/84.  
Physical examination showed no edema.  The impressions 
included benign hypertension.

On VA genitourinary examination in September 2005, the 
veteran complained that he had been passing a lot of urine 
for the previous 2 years and had been going to the bathroom 
3 times at night and 6 to 10 times during the day.  He stated 
that, at times, he experienced the urge to go but passed very 
little urine.  The VA examiner stated that he had reviewed 
the veteran's claims file.  The examiner noted that, while 
the veteran was on active service in 1967, he developed a 
febrile illness and was noted to be in acute renal failure 
when admitted to a hospital.  After being treated 
symptomatically, the veteran had experienced a rapid and 
complete recovery.  Prior to his discharge in 1967, the 
veteran's renal function was completely normal and he had no 
protein in his urine.  The examining physician had stated in 
1967 that the veteran had been "cured" as of his discharge 
from the hospital.  With respect to the diagnosis of 
glomerulonephritis in 1967, the VA examiner said, "Clinical 
diagnosis was acute glomerulonephritis, however, acute 
glomerulonephritis is a microscopic diagnosis made on a 
kidney biopsy.  Kidney biopsy was never obtained; therefore, 
the diagnosis is necessarily provisional and will remain in 
doubt."  The VA examiner also noted that numerous physical 
examinations were on file "and there is no indication that 
[the veteran] has chronic renal failure.  Numerous urinalyses 
are also in the computer files and proteinuria is not 
present."  The veteran did not have microalbuminuria based 
on past laboratory results, which showed a creatinine level 
of 10.7, "the upper limits of normal being 20."  Current 
urinalysis was normal and showed a creatinine level of 0.9 
(with 0.7 - 1.4 being normal), a BUN level of 17 (with 10 - 
20 being normal), and an albumin level of 4.5 (with 3.5 - 5 
being normal).  The VA examiner noted further that 
glomerulonephritis was "a microscopic diagnosis [based] on 
renal biopsy" but that renal biopsy was not appropriate in 
this case.  The diagnosis was no evidence of 
glomerulonephritis.


Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Historically, the RO has rated the veteran's 
glomerulonephritis as zero percent disabling (non-
compensable) under 38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7502 (chronic nephritis).  38 C.F.R. § 4.115b, DC 7502 
(2006).  Under DC 7502, chronic nephritis is evaluated as 
renal dysfunction under 38 C.F.R. § 4.115a.  38 C.F.R. 
§ 4.115a (2006).  A zero percent (non-compensable) evaluation 
is assigned for renal dysfunction manifested by albumin and 
casts with a history of acute nephritis or hypertension that 
is not compensable under DC 7101.  A 30 percent evaluation is 
assigned for renal dysfunction manifested by constant or 
recurring albumin with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under DC 7101.  A 60 percent 
evaluation is assigned for renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under DC 7101.  An 80 percent evaluation is assigned for 
renal dysfunction with persistent edema and albuminuria with 
BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent evaluation is 
assigned for renal dysfunction where the veteran requires 
regular dialysis or is precluded from more than sedentary 
activity from one of the following: persistent edema or 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  Id.

Under DC 7101, hypertensive vascular disease (hypertension 
and isolated systolic hypertension) is assigned various 
ratings depending on diastolic/systolic pressure readings.  A 
10 percent rating for hypertension is not warranted unless 
diastolic pressure is predominantly 100 or more, systolic 
pressure is predominantly 160 or more, or the veteran has a 
history of diastolic pressure predominantly 100 or more that 
requires continuous medication for control.  Diastolic 
pressure predominantly 110 or higher or systolic pressure 
predominantly 200 or higher merits a 20 percent rating for 
hypertension.  Diastolic pressure predominantly at 120 or 
higher warrants a 40 percent rating for hypertension.  A 60 
percent rating is assigned for hypertension with diastolic 
pressure predominantly 130 or more.  A Note following DC 7101 
indicates that hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  
38 C.F.R. § 4.104, DC 7101 (2006).

The Board finds that none of the recent medical evidence 
shows that the veteran currently experiences 
glomerulonephritis or renal dysfunction such that an 
(increased) compensable evaluation is warranted.  None of the 
veteran's recent medical records reflects exacerbated 
nephritis symptoms, markedly decreased kidney function, 
constant albuminuria, or edema.  Nor do these records show 
abnormal albumin levels.  The veteran's recent laboratory 
results are all normal, with the exception of a BUN level of 
26 on June 28, 2005, and do not support an increased 
(compensable) evaluation for glomerulonephritis.  In fact, in 
September 2005, the VA examiner questioned the original 
diagnosis of glomerulonephritis in 1967 because, in his 
medical opinion, such a diagnosis should be based on a kidney 
biopsy and no biopsy was performed at the time of the 
original diagnosis.  Accordingly, this VA examiner determined 
in September 2005 that the diagnosis of glomerulonephritis 
was provisional at best.  This VA examiner also reviewed the 
veteran's claims file and found that, despite multiple 
physical examinations and urinalyses of the veteran, there 
was no evidence of chronic renal failure, microalbuminuria 
(or an increase in microscopic urinary albuminuria), or 
proteinuria (or excessive serum in the urine).  The veteran's 
urinalysis in September 2005 also was normal.  Although the 
veteran was diagnosed in March 2005 with hypertension that 
appears to be controlled with medication, none of his recent 
blood pressure readings demonstrate that his hypertension is 
disabling to a compensable degree such that an increased 
(compensable) evaluation for glomerulonephritis is warranted.  

In view of the foregoing, the overwhelming preponderance of 
the evidence is against a finding that the veteran has 
symptomatic glomerulonephritis or any functional limitation 
of function due to kidney disease.  It is apparent if the 
veteran's glomerulonephritis, if it was ever present, has 
been quiescent for decades.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a compensable evaluation for the veteran's 
glomerulonephritis.

The veteran also is not entitled to an extra-schedular rating 
for his service-connected glomerulonephritis under the 
provisions of 38 C.F.R. § 3.321(b)(1) because the evidence 
does not show that this disability has required frequent 
hospitalizations, resulted in incapacitating episodes, 
markedly interfered with his employment (i.e., beyond that 
contemplated by the assigned rating) or otherwise rendered 
impractical the application of the regular schedular 
standards at any time during the pendency of this appeal.  
The veteran reported in September 1998 that he had applied 
for Social Security disability due to his back problems and a 
work-related back injury.  The RO also awarded non-service-
connected pension benefits to the veteran in June 1999 due to 
his back problems.  Consequently, a referral for 
consideration of an extraschedular rating for his service-
connected glomerulonephritis is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. at 227.

Finally, with respect to the contention advanced by the 
veteran's service representative in the November 2006 written 
brief that VA had failed to provide VCAA notice to the 
veteran in violation of an order from the Veterans Court, the 
Board observes that there is no evidence that this case was 
appealed to the Veterans Court.  VA also provided the veteran 
and his service representative with VCAA notice specific to 
his claim for an increased (compensable) evaluation for 
glomerulonephritis in April 2003 and May 2004.  Finally, the 
RO properly clarified the diagnostic criteria for the 
veteran's service-connected glomerulonephritis as instructed 
in the Board's June 2006 remand.  Thus, an additional remand 
is not required.  See Soyini v. Derwinski, 1 Vet. App. 541, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against the claim, 
the Board finds that an increased (compensable) evaluation 
for glomerulonephritis is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, there is no approximate balance 
of positive and negative evidence that otherwise warrants a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).    

ORDER

Entitlement to an increased (compensable) evaluation for 
glomerulonephritis is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


